       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 1 of 13




Kevin D. Solonsky
D.C. Bar Number 437119
solonskykd@sec.gov
United States Securities and Exchange Commission
100 F Street, N.E.
Washington, D.C. 20549-9613
Telephone: (202) 551-5014
Facsimile: (202) 772-9263

Counsel for Respondent
United States Securities and Exchange Commission

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO



 CRYPTO TRADERS
 MANAGEMENT, LLC, a dissolved
 Idaho limited liability company; and
 SHAWN CUTTING, an individual,

              Movants,
                                             1:21-mc-00376-DCN
        v.
 UNITED STATES SECURITIES
 AND EXCHANGE COMMISSION,
              Respondent.


             VERIFIED OPPOSITION OF RESPONDENT
     UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                TO MOTION TO QUASH SUBPOENA
             ISSUED TO WASHINGTON FEDERAL, N.A.

                              INTRODUCTION

      Janine Cutting (“Ms. Cutting”) moves this Court, pursuant to the customer

challenge provisions of the Right to Financial Privacy Act of 1978 (“RFPA”), 12

                                         1
        Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 2 of 13




U.S.C. § 3401 et seq., for an order quashing an investigative subpoena issued

December 22, 2020 by Securities and Exchange Commission (“SEC”) staff (“Staff”)

to Washington Federal, N.A. (“Washington Federal”) seeking Ms. Cutting’s bank

records at Washington Federal. 1 This Court should enforce the subpoena because

Ms. Cutting’s bank records are relevant to a legitimate law enforcement

investigation.2

                                 BACKGROUND

I.    STAFF ISSUES FORMAL ORDER OF INVESTIGATION.

      On October 1, 2020, the SEC issued an Order Directing Private Investigation

and Designating Officers to Take Testimony in the Matter of Crypto Traders

Management, LLC (D-3957) (“Formal Order”).3 The Formal Order states that the


1
 Crypto Traders Management, LLC (“CTM”) and Shawn Cutting (Ms. Cutting’s
husband) are the only persons named in the caption, but the body of the motion
names Ms. Cutting as the sole movant. As this response explains, CTM and Shawn
Cutting have no standing under the RFPA to bring this motion. See Part I of
Argument Section.
2
  Because financial institutions may not disclose records sought until the Government
certifies in writing that it has complied with the RFPA, 12 U.S.C. § 3403(b), the
filing of a customer challenge automatically stays production of the subpoenaed
records. To minimize delay to Government investigations, the RFPA directs a court
to rule upon a customer challenge within 7 days after the Government files its
response to a motion to quash. 12 U.S.C. § 3410(b); SEC v. Jerry T. O’Brien, Inc.,
467 U.S. 735, 746 (1984).
3
 As required by the RFPA, 12 U.S.C. § 3410(b), the facts in this Opposition are
verified by Matthew Skidmore, who is an attorney with the SEC’s Division of
Enforcement and one of the persons designated by the SEC to perform all duties in
connection with this investigation. See 15 U.S.C. § 78u(b).

                                          2
        Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 3 of 13




SEC has information tending to show that Crypto Traders Management, LLC

(“CTM”), “its officers, directors, employees, partners, subsidiaries, and/or affiliates

and/or other persons or entities” may have purchased, sold or offered for sale

securities, including, but not limited to, ownership interests in a cryptocurrency fund,

in violation of the antifraud, securities registration, and broker-dealer registration

provisions of the securities laws (Sections 5(a), 5(c), and 17(a) of the Securities Act

of 1933 (“Securities Act”); Sections 10(b) and 15(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), and Rule 10b-5 thereunder). These provisions prohibit

“persons and entities” from, among other things, using devices, schemes, or artifices

to defraud; making untrue statements of material facts; and omitting to state material

facts in connection with the purchase, sale or offer of securities to any person. In

light of this information, the Formal Order directs “that a private investigation be

made to determine whether any persons or entities have engaged in, or are about to

engage in, any of the reported acts or practices or any acts or practices of similar

purport or object.”

      Through its investigation, Staff has obtained evidence that Ms. Cutting’s

husband, Shawn Cutting (“Mr. Cutting”), and his daughter Courtney Lata (“Ms.

Lata”) may have been running an illegal investment scheme in which they raised over




                                            3
        Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 4 of 13




$6 million in cash and digital assets from at least 450 investors.4 Individuals made

payments to CTM, which Mr. Cutting owns and controls, for investment in a CTM

common enterprise that purportedly purchases and sells cryptocurrencies. Investors

received regular updates regarding their investments and monthly newsletters in

which Mr. Cutting touted to investors the regular positive returns of the enterprise.

Mr. Cutting started the investment scheme in 2017 and began raising money that year

from investors in the form of cash and digital assets.

      Staff has obtained evidence that in 2019 some investors began asking Mr.

Cutting to return their investments. Mr. Cutting returned some money to investors,

but many investors have not received any of their investments back. Mr. Cutting

explained to investors that selling their investments would result in significant losses.

At some point in 2020, Mr. Cutting stopped communicating with investors. In May

2019, CTM was dissolved as a corporation.

      Staff has obtained evidence which suggests that Mr. Cutting misappropriated

much of the cash invested with CTM. Mr. Cutting appears to have spent investor

money to purchase and/or renovate real estate, vehicles, and other items. There is

also evidence that Mr. Cutting withdrew large amounts of cash from CTM bank



4
  Mr. Cutting has previously participated in other fraudulent schemes. He pled guilty
to bank fraud in 2001 and financial theft and fraud in 2008. See Decl. of Shawn
Cutting in Support of Response to Plaintiff’s Mot. for Leave to File First Amended
Complaint and Application for Writ of Attachment, at Paras. 11, 15, filed in Powell,
et al. v. Crypto Traders Mgmt., et al., Case No. 2:20-cv-00352-BLW (D. Idaho).

                                            4
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 5 of 13




accounts. Mr. Cutting additionally appears to have moved investor money between

and among various accounts, including personal bank accounts.

      Staff has obtained evidence that Mr. Cutting wrote Ms. Cutting $4,000 in

checks from a CTM account at Chase Bank that was funded primarily with investor

money. Also, over the course of 2018 and 2019, Ms. Cutting used a debit card from

this account to purchase over $40,000 in items at retail stores, among other places,

and wrote checks for more than $11,000 from the account to pay for personal

expenses, including home renovations.

      Two persons who invested over $640,000 with CTM have sued CTM, Mr.

Cutting, Ms. Lata, and others for securities fraud. Powell, et al. v. Crypto Traders

Mgmt., et al., 2:20-cv-00352-BLW (D. Idaho). In their complaint, the two investors

detail misrepresentations they allege were made to investors, Mr. Cutting’s alleged

misappropriation of investor assets, and the manner in which the scheme allegedly

defrauded them of their investments.

II.   STAFF ISSUES SUBPOENA TO WASHINGTON FEDERAL FOR MS.
      CUTTING’S BANK RECORDS.

      On December 22, 2020, Staff issued a subpoena to Washington Federal for

bank records in the name of Ms. Cutting, including those from accounts with account

numbers ending in 1217 and 1316.5 Staff subpoenaed Ms. Cutting’s Washington



5
 Staff previously issued subpoenas to two different banks for records in the name of
Mr. Cutting, which Mr. Cutting challenged by separate motion. These two matters


                                           5
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 6 of 13




Federal bank records in order to obtain information regarding the possible location of

investor funds. Obtaining such information may assist Staff in determining how

CTM used investor funds and in locating ill-gotten proceeds for purposes of

disgorgement in the event of an SEC enforcement action. The bank records may also

help Staff obtain additional information regarding the scheme being investigated,

including what persons or entities may have been involved with the scheme and the

extent of their involvement.

      On January 7, 2021, Ms. Cutting filed the present motion to quash the

Washington Federal subpoena arguing that the subpoenaed bank records are from

personal bank accounts.6




are pending. Crypto Traders Management, LLC, v. SEC, 1:20-mc-00335-DCN (D.
Idaho); Crypto Traders Management, LLC, v. SEC, 1:20-mc-00336-DCN (D. Idaho).
Staff also issued a separate subpoena to Washington Federal for bank records in the
name of Mr. Cutting which Mr. Cutting has challenged by separate motion. Crypto
Traders Management, LLC, v. SEC, 1:21-mc-00375-DCN (D. Idaho).

6
  On January 7 and 8, Staff took the investigative testimony of Mr. Cutting. In
response to questions concerning whether investor funds had been transferred into his
personal bank accounts, Mr. Cutting asserted the Fifth Amendment and did not
answer the questions. When asked what Mr. Cutting did with investor funds,
including whether he expended investor funds on his personal expenses, Mr. Cutting
also asserted the Fifth Amendment and did not answer the questions.

                                          6
        Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 7 of 13




                                     ARGUMENT

I.    CTM AND MR. CUTTING, THE TWO PERSONS NAMED IN THE
      CASE CAPTION, ARE BARRED UNDER THE RFPA FROM
      CHALLENGING THE WASHINGTON FEDERAL SUBPOENA.

      Only customers of a financial institution can file a motion to quash a subpoena

for bank records under the RFPA. 12 U.S.C. § 3410(a) (“a customer may file a

motion to quash an administrative summons”). A motion under the RFPA is required

to be supported by an affidavit signed by the customer stating the customer’s reasons

for believing that the financial records sought are not relevant to the legitimate law

enforcement inquiry stated by the Government authority in its notice. Id. Neither

CTM nor Mr. Cutting, the two persons named in this case caption, have filed the

requisite affidavits. Accordingly, they are statutorily barred from bringing a motion

under the RFPA here.

      Additionally, CTM cannot move to quash the subpoena for bank records

because it does not satisfy the definition of a customer under the RFPA. A customer

is defined as an individual or a partnership of five or fewer individuals. 12 U.S.C.

§ 3401(4). Limited liability companies are not customers under the RFPA.

Pittsburgh National Bank v. United States, 771 F.2d 73 (3d Cir. 1985) (only

individuals and small partnerships may challenge subpoenas under RFPA); Exchange

Point, LLC v. SEC, 100 F. Supp. 2d 172 (S.D.N.Y. 1999) (LLC barred from

challenging subpoena under RFPA). Because CTM is a limited liability company,




                                            7
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 8 of 13




CTM cannot challenge the subpoena for bank records issued to Washington Federal

under the RFPA.

II.   THIS COURT SHOULD DENY MS. CUTTING’S MOTION TO QUASH
      BECAUSE THE SUBPOENAED RECORDS ARE RELEVANT TO A
      LEGITIMATE LAW ENFORCEMENT INVESTIGATION.

      The RFPA provides the “sole” means by which a customer may challenge the

disclosure of materials subpoenaed from the customer’s bank. 12 U.S.C. § 3410(e);

O’Brien, 467 U.S. at 745-46 (1984). Congress intended that RFPA subpoenas would

be enforced unless the customer can “‘show a factual basis’” for concluding that the

records sought are not relevant to a government investigation. See In re SEC Private

Investigation of Application of John Doe re Certain Subpoenas (“In re John Doe”),

1990 WL 119321, at *2 (S.D.N.Y. Aug. 10, 1990) (quoting Hancock v. Marshall, 86

F.R.D. 209, 211 (D.D.C. 1980)).

      Accordingly, a court must deny a customer challenge to a subpoena issued

pursuant to the RFPA if the Government establishes the relevance of the subpoenaed

documents to a legitimate law enforcement inquiry. “Upon finding that there is a

demonstrable reason to believe that the agency is conducting a legitimate law

enforcement inquiry and that the records sought are relevant to that inquiry, the court

‘shall deny the motion to quash.’” Sandsend Financial Consultants, Ltd v. Federal

Home Loan Bank Board, 878 F.2d 875, 877 (5th Cir. 1989) (quoting 12 U.S.C.

§ 3410(c) (emphasis added in case)); see also Grafstram v. SEC, 532 F. Supp. 1023,

1025 (S.D.N.Y. 1982). Thus, in response to a customer challenge, the Government

                                           8
        Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 9 of 13




need only show: (1) “a demonstrable reason to believe that the law enforcement

inquiry is legitimate”; and (2) “a reasonable belief that the records sought are relevant

to that inquiry.” 12 U.S.C. § 3410(c).

         A. THE SEC INVESTIGATION IS A LEGITIMATE LAW
            ENFORCEMENT INVESTIGATION.

      The SEC is directly empowered by Section 20(a) of the Securities Act, 15

U.S.C. § 77t(a), and Section 21(a) of the Exchange Act, 15 U.S.C. § 78u(a), to

undertake investigations to determine whether violations of the federal securities laws

have occurred. Here, the Formal Order was entered pursuant to these statutory

provisions and provides more than a “demonstrable reason to believe that the law

enforcement inquiry is legitimate.” Rodriguez v. FSLIC, 712 F. Supp. 159, 162

(N.D. Cal. 1989). See also Pennington v. Donovan, 573 F. Supp. 708, 709 (S.D. Tex.

1983) (“An investigation is legitimate if it is one the agency is authorized to make

and is not being conducted solely for an improper purpose such as political-

harassment or intimidation or otherwise in bad faith”); Dawar v. HUD, 820 F. Supp.

545, 547 n.2 (D. Kan. 1993) (same). “Congress has endowed the Commission . . .

with broad power to conduct investigations – ‘such . . . as it deems necessary to’

ferret out violations of the federal securities laws and implement regulations, whether

consummated or incipient – and in that connection to call for production of relevant

materials by those who seem to have them.” SEC v. Arthur Young & Co., 584 F.2d

1018, 1023 (D.C. Cir. 1978) (footnotes omitted), cert. denied, 439 U.S. 1071 (1979);



                                           9
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 10 of 13




Feiner v. SEC, 914 F. Supp. 2d 474, 477 (S.D.N.Y. 2012) (“there is a demonstrable

reason to believe that the SEC is pursuing a legitimate investigation” because the

SEC is charged by Congress with investigating possible violations of the nation’s

securities laws and the SEC here is conducting its investigation pursuant to a formal

investigative order); see also 15 U.S.C. §§ 77s(b), 78u(b).

          B. THE SUBPOENAED RECORDS ARE RELEVANT TO THIS
             LEGITIMATE LAW ENFORCEMENT INVESTIGATION.

      Relevance in the RFPA context is broad, as it is whenever agency investigative

subpoenas are challenged. See SEC v. Dresser Industries, 628 F.2d 1368, 1376, 1380

n.28 (D.C. Cir. 1980) (SEC investigative subpoenas should be enforced if the

documents sought are “relevant or material” to an SEC inquiry); Casey v. FTC, 578

F.2d 793, 799 (9th Cir. 1978) (“FTC subpoena must be enforced if the information

sought is ‘not plainly incompetent or irrelevant to any lawful purpose’ of the FTC”).

The subpoenaed information is relevant if it “touches a matter under investigation,”

Sandsend, 878 F.2d at 882, or “‘might throw light’ on a matter germane to the

Commission’s inquiry.” CFTC v. Catalano, 1981 U.S. Dist. LEXIS 15728, *2 (N.D.

Ill. 1981); see also In re John Doe, 1990 WL 119321, at *2 (“the statute does not

require the agency to show that the records are relevant but rather that there is a

‘reasonable belief that the records sought are relevant’”); United States v. Wilson,

571 F. Supp. 141, 142 (S.D.N.Y. 1983) (“the RFPA requires only that financial




                                           10
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 11 of 13




information be relevant to a ‘legitimate law enforcement inquiry,’ and not relevant in

a narrow, evidentiary sense”).

      Here, the SEC has more than a reasonable belief that the subpoenaed bank

records are relevant to its investigation. As Staff obtained evidence that Mr. Cutting

transferred investor money to Ms. Cutting and that Ms. Cutting used investor money

for personal purposes, the bank records may help Staff obtain information regarding

the possible location of investor funds. Obtaining such information may assist Staff

in determining how investor funds were used and in locating investor proceeds for

purposes of disgorgement in the event of an SEC enforcement action. Panaro v. SEC,

1987 U.S. Dist. LEXIS 16810, *2 (E.D.N.Y. Aug. 5, 1987) (financial records may

provide information about use of proceeds from transaction under investigation);

Rodriguez, 712 F. Supp. at 162 (bank records tracing proceeds deposited to an

individual’s bank account are relevant to investigation). As it is a basic principle of

securities investigations that one “follows the money,” see, e.g., Panaro, 1987 U.S.

Dist. LEXIS 16810, *2, the subpoenaed records are relevant to the investigation. See

also Rodriguez, 712 F. Supp. at 162 (bank records tracing proceeds from illegal

transactions deposited to an individual’s bank account are relevant to investigation).

The subpoenaed records may also provide Staff information regarding the

involvement of persons and entities in the scheme under investigation, including Ms.

Cutting, and the extent of their involvement.




                                           11
       Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 12 of 13




III.   MS. CUTTING’S ARGUMENT LACKS MERIT.

       Mr. Cutting argues that the subpoena should be quashed because her bank

accounts at Washington Federal are personal and investor funds were never

transferred into the accounts. Declaration at 2. Ms. Cutting’s argument lacks merit

because Staff is not required to rely on Ms. Cutting’s assurance that investor funds

were never transferred into her bank accounts. Rather, to properly conduct its

investigation, it is incumbent upon Staff to review Ms. Cutting’s accounts at

Washington Federal to determine for itself the extent of any connection between Ms.

Cutting’s accounts and the scheme being investigated. Since it is a basic principle of

securities fraud investigations that Staff “follow the money,” Ms. Cutting’s bank

account records are clearly relevant to this investigation. See, e.g., Feiner, 914 F.

Supp. 2d at 477 (“The SEC’s task is to follow the money”).

       Staff has evidence that Mr. Cutting operated an illegal investment scheme,

misappropriated investor funds, moved investor money between and among various

bank accounts, including personal bank accounts, and provided investor funds to Ms.

Cutting. The records sought are clearly relevant to the investigation and “might

throw light” on a matter relevant to the SEC inquiry. See Catalano, 1981 U.S. Dist.

LEXIS 15728, *2. Ms. Cutting’s argument, therefore, is meritless, and the subpoena

should be enforced.




                                           12
      Case 1:21-mc-00376-BLW Document 4 Filed 01/28/21 Page 13 of 13




                                 CONCLUSION

      For the foregoing reasons, this Court should deny Ms. Cutting’s motion to

quash the subpoena issued to Washington Federal for her bank records and order the

subpoena enforced.

                                     Respectfully submitted,


                                     /s/ Kevin D. Solonsky
Dated: January 28, 2021              KEVIN D. SOLONSKY




                                        13
